Bischoff, Jr., J.:
The statute recognizes a consent which specifies no term, for the failure to state a term imports a consent to an unlimited term (Liquor Tax Law, section 17, sub. 8.) The questions of fact arising under the petition and answer are: (1) Did the alleged owner, John Hild, acknowledge his consent? (2) At the time of the application for the certificate, were more than twelve buildings within 200 feet of the applicant’s premises used exclusively as dwellings, and, if so, what number were so used? (3) Did the applicant file, together with his statement, *264consents duly acknowledged of owners of two-thirds of the buildings within 200 feet of his premises, which were at that time occupied exclusively as dwellings? As to these facts, the moving papers, so far as prima, facie sufficient are properly rebutted, and a reference to take and report the proofs will be ordered. Settle order on notice.